Citation Nr: 0623653	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for service connected adjustment disorder with mixed 
anxiety and depression.  

2.  Entitlement to an increased rating in excess of 10 
percent for a service connected lumbosacral strain.   

3.  Entitlement to a compensable rating for service connected 
pes planus and plantar fasciitis.  

4.  Entitlement to service connection for bilateral leg 
disability.

5.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to August 
1998; and from September 2001 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Notice of the rating decision was mailed to the veteran on 
May 19, 2004.  A notice of disagreement was received on May 
16, 2005, statements of the case were issued in August 2005, 
and a substantive appeal was received in September 2005.   

The Board notes that the veteran underwent VA examinations in 
January 2004.  Since then, she has alleged that her condition 
has worsened and requested subsequent examinations.  The RO 
scheduled the veteran for VA examinations to take place in 
February 2006.  She failed to report for the examinations.  
In a March 2006 correspondence, she stated that she has made 
repeated requests for the examinations to take place at the 
Temple VA Medical Center (VAMC) as opposed to the VAMC in 
Waco.  The Board notes that the RO received her requests; and 
did, in fact, schedule her examinations to take place at the 
Temple VAMC.  Her claims file was transferred to the Temple 
VAMC in January 2006 and was returned in March 2006, with an 
indication that the veteran had failed to report.  The Board 
notes that despite the veteran's claims that the RO has 
repeatedly scheduled examinations at the Waco VAMC, the 
claims file reveals that all of the veteran's examinations 
have been scheduled at the Temple VAMC.  Her January 2004 
examinations took place at the Temple VAMC; and her file was 
transferred to the Temple VAMC in January 2004, November 
2004, January 2005, June 2005, and January 2006 (usually in 
conjunction with a scheduled VA examination).

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations. When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. However, when 
the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. Since this claim is an appeal of an initial 
rating determination, and there is medical evidence relevant 
for rating purposes dated during the period of time in 
question, the Board shall rely on the evidence of record in 
order to properly adjudicate the claims.

Finally, the Board notes that service connection for the 
veteran's pes planus and lumbosacral strain was initially 
denied by the RO in its April 2004 rating decision.  However, 
the Board subsequently granted service connection in its June 
2004 rating decision.  The veteran filed a substantive appeal 
(VA Form 9) on these claims in July 2004.  These claims were 
not in appellate status at the time since the veteran had not 
yet filed a notice of disagreement.  Moreover, the RO had 
awarded the veteran with a full grant of service connection 
for these claims.  As such, the issues of service connection 
for bilateral pes planus and a lumbosacral strain are not 
before the Board.


FINDINGS OF FACT

1.  The veteran's adjustment disorder with mixed anxiety and 
depression is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication;  it is not manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

2.  The veteran's lumbosacral strain is manifested by pain at 
the extremes of all planes of motion, and tenderness in the 
midline of the lower spine.  It is not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

3.  The veteran's pes planus is manifested by a mild decrease 
in arch height and slight tenderness to the plantar arch 
bilaterally.  Her disability is not considered moderate, nor 
is it manifested by the weight bearing line over or medial to 
the great toe, inward bowing of the tendon Achilles, and pain 
on manipulation and use of the feet, bilateral or unilateral.  

4.  There is no medical diagnosis of current chronic 
bilateral leg disability.

5.  A bilateral knee disability (retropatellar pain syndrome) 
was not manifested during the veteran's active duty service, 
nor is it otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
adjustment disorder with mixed anxiety and depression have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.130 and Codes 9413-9434 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.71a and 
Code 5237 (2005).

3.  The criteria for entitlement to a compensable disability 
for the veteran's service-connected pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.71a and Code 5276 (2005).

4.  A bilateral leg disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

5.  A bilateral knee disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
her claims for service connection in December 2003.  In 
December 2003, a VCAA letter was issued to the appellant 
concerning the veteran's claims for service connection for a 
knee condition, a back condition, bilateral foot pain, and 
bilateral leg pain.  This letter effectively notified the 
appellant of what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claims.  Since the December 2003 VCAA notice 
preceded the April 2004 rating decision, there is no defect 
with respect to the timing of the VCAA for these issues.  

The Board notes that the December 2003 VCAA notice did not 
address the veteran's claim for service connection for an 
adjustment disorder with mixed anxiety and depression.  The 
RO did not send VCAA notice regarding this issue until 
October 2004 (after the April 2004 rating decision).  The 
Board finds that the defect with respect to the timing of the 
VCAA notice was harmless.  In spite of the lack of VCAA 
notice, the RO granted the veteran's claim for service 
connection.  The crux of the dispute is the disability rating 
assigned by the RO.  The Board notes that the contents of the 
October 2004 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but there had 
been no notice of the rating criteria used to evaluate the 
veteran's disabilities, or the methods by which the effective 
date for service connection is determined.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with letters in December 2003 and October 2004 in 
which it advised the appellant what information and evidence 
is needed to substantiate her claims, what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claims.  Since the Board concludes below that 
the preponderance of the evidence is against the claims for 
service connection for a knee condition and bilateral leg 
pain, any questions as to the appropriate disability ratings 
and effective dates to be assigned are rendered moot.  With 
respect to the other issues on appeal, the Board notes that 
the RO subsequently provided the appropriate notice in May 
2006.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Adjustment disorder with mixed anxiety and depression
The veteran's service-connected adjustment disorder with 
mixed anxiety and depression has been rated by the RO under 
the provisions of Diagnostic Codes 9413-9434.  Under these 
regulatory provisions, a noncompensable rating is warranted 
when a mental condition has been diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran underwent a VA examination in January 2004.  She 
reported significant psychosocial stressors which seem to 
precipitate some of her mood symptoms.  She was living with 
her boyfriend of 4 1/2 years and was pregnant with her second 
child.  The veteran, her 3 1/2 year old daughter from a 
previous relationship, and her boyfriend were living in a 
hotel because they could not afford other housing.  She 
reported significant financial difficulties since losing her 
job in October 2003.  Since then, she has been working at 
McDonald's.  Most of her concerns have to do with her 
financial status and her inability to pay bills.  

The veteran described her mood as "stressed out."  She 
reported a great deal of mood sings, including recent 
difficulties with anger.  She denied anhedonia, changes in 
appetite or concentration.  She also expressed feeling guilty 
about not being able to provide more for her children.  She 
reported difficulty sleeping, due in part to her environment, 
and difficulties with energy.  She denied any suicidal 
ideation, a history of suicide attempts, and attempted self-
mutilation.  She believed most of her difficulties were 
related to financial stressors. 

The veteran denied any symptoms of psychosis or transient 
dissociative symptoms; significant anxiety or panic attacks; 
the use of alcohol or illicit substances; symptoms of 
obsessive-compulsive disorder; and symptoms of mania.  
Although she felt "very stressed out" for the past several 
months, she denied that it had any significant effect on her 
employment.  The day prior to the examination, she had to 
leave work because she was feeling very emotional and had 
conflicts with her boss; but she returned to work the next 
day without difficulty.  

The veteran arrived on time to the examination and was 
dressed appropriately and casually.  She was pleasant and 
cooperative.  There were no abnormal motor behaviors; no 
significant psychomotor agitation or retardation.  Her eye 
contact was good; speech was fluent, with normal rate, 
volume, and intonation.  Her thoughts were logical, coherent, 
and goal directed.  There were no auditory or visual 
hallucinations; no suicidal ideation; and no delusional 
though content.  Her mood was described as "stressed out."  
Her affect was labile.  She was tearful on two occasions 
while discussing her inability to pay bills.  She was 
cognitively intact and oriented in all spheres.  Her 
intellectual capacity seemed to be average; and her insight 
and judgment were fair.  

The clinician noted that the veteran demonstrated some 
characteristics consistent with cluster B personality traits; 
however, a diagnosis of borderline personality disorder could 
not be established at that time.  The veteran also had 
symptoms consistent with an adjustment disorder in response 
to significant financial and occupational stressors.  The 
veteran related most of her mood symptoms and difficulties to 
the time she served in the military.  The clinician diagnosed 
her with adjustment disorder with mixed anxiety and 
depression; and borderline personality traits.  She was 
assigned a score of 58 on the Global Assessment of 
Functioning (GAF) scale.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2001).

The veteran is currently rated at 10 percent for her 
adjustment disorder with mixed anxiety and depression.  In 
order to warrant the next highest rating of 30 percent, the 
veteran's condition would have to manifest itself by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  With the 
exception of the veteran's complaints of anxiety (being 
"stressed out"), none of those symptoms have been 
demonstrated.  The Board recognizes that the veteran's GAF 
score of 58 is indicative of "moderate" disability.  
However, the veteran has maintained steady employment and has 
admitted that her disability has had no significant effect on 
her employment.  The probative value of her GAF score is 
therefore limited.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for an 
adjustment disorder with mixed anxiety and depression must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Lumbosacral strain
The veteran's service-connected lumbosacral strain has been 
rated by the RO under the provisions of Diagnostic Code 
5237.  Under this regulatory provision, a rating of a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine of not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

The veteran underwent a VA examination in January 2004.  She 
stated that she injured her back during basic training in 
1997.  She was prescribed Flexeril and Motrin.  She reported 
that she improved, but that she has continued to experience 
exacerbations of pain.  These exacerbations are precipitated 
by sitting for long periods of time, lifting her three year 
old child, and certain positions.  At the time of the 
examination, the veteran was pregnant and consequently, her 
back hurt all the time.  

Upon examination, the veteran displayed normal posture and 
gait without assistive devices.  Her cervical spine had full 
range of motion and was nontender.  Examination of her lumbar 
spine revealed that she could achieve forward flexion to 90 
degrees; extension to 30 degrees; and rotation to 30 degrees 
bilaterally.  She expressed pain at the extremes of all 
planes of motion.  The clinician noted tenderness in the 
midline of the lower spine.  There were no muscle spasms.  
The clinician diagnosed the veteran with intermittent 
lumbosacral strain.  

The Board notes that the veteran is currently rated at 10 
percent for her service connected lumbosacral strain.  To 
warrant the next highest disability rating of 20 percent, her 
disability must be manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

There is no evidence that the veteran's condition is 
manifested by any of the criteria needed for a higher rating.  
Her thoracolumbar spine was not limited to between 30 and 60 
degrees of motion (she achieved forward flexion to 90 
degrees); forward flexion of the cervical spine was not 
limited to between 15 and 30 degrees (she had full range of 
motion); and there was no evidence of muscle spasms, abnormal 
gait, or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Pursuant to 38 C.F.R. §§ 4.40, 4.45, and Deluca v. Brown, the 
Board must consider such factors as weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  The Board finds that there is no 
medical evidence to show that the veteran has additional 
limitation of motion or additional functional limitation due 
to pain or flare-ups of pain, supported by objective 
findings, to a degree that would support a rating in excess 
of 10 percent, nor does the medical evidence show that the 
veteran has excess fatigue, weakness or coordination that 
results in such additional impairment. The Board finds that, 
even after consideration of all Deluca criteria, the 
veteran's disability more nearly approximates to a 10 percent 
disability rating.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for the veteran's 
lumbosacral strain must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

Pes planus
The veteran's service-connected pes planus has been rated by 
the RO under the provisions of Diagnostic Code 5276.  Under 
this regulatory provision, pes planus (flat feet) which is 
mild with symptoms relieved by a built-up shoe or arch 
support warrants a noncompensable evaluation.  Flat feet 
which are moderate with the weight bearing line over or 
medial to the great toe, inward bowing of the tendon 
Achilles, and pain on manipulation and use of the feet, 
bilateral or unilateral, warrants a 10 percent evaluation.  
Flat feet with severe symptoms, with objective evidence of 
marked deformity (pronation, abduction, etc.), with 
accentuated pain on manipulation and use, an indication of 
swelling on use, and with characteristic callosities, 
warrants a 20 percent evaluation for one foot or a 30 percent 
evaluation for both feet.  Flat feet with pronounced symptoms 
including marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, and not improved 
by orthopedic shoes or appliances, warrants a 30 percent 
evaluation for one foot or a 50 percent evaluation for both 
feet.  

The veteran underwent a VA examination in January 2004.  She 
stated that she was treated for flat feet while in service.  
She was told that she had "fallen arches."  She was 
prescribed Motrin and given arch support insert, which made 
the pain worse.  She would note recurrences of pain 
associated with long road marches.  She is not currently on 
any medication or using any shoe inserts or orthotics.  She 
stated that there are no adverse effects on her usual 
activities or job duties.  

Upon examination, the veteran showed a mild decrease in arch 
height, bilaterally.  There was slight tenderness to the 
plantar arch bilaterally.  There was good alignment of the 
feet and the Achilles tendons.  There was no pain upon 
manipulation.  The clinician diagnosed her with mild pes 
planus and mild plantar fasciitis.  

The veteran has been assigned a noncompensable rating for her 
flat feet.  In order to warrant a compensable rating, the 
veteran's flat feet would need to be characterized as 
moderate, and manifested by the weight bearing line over or 
medial to the great toe, inward bowing of the tendon 
Achilles, and pain on manipulation and use of the feet, 
bilateral or unilateral.  As noted, the veteran's flat feet 
were characterized as mild; there was no pain on manipulation 
of either foot; there is no indication of weight bearing line 
over or medial to the great toe; and there was no inward 
bowing of the Achilles tendons.  

The Board also acknowledges that when evaluating disabilities 
of the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  However, inasmuch as pes 
planus does not involve limitation of motion, the application 
of DeLuca is not warranted.  Moreover, the veteran 
acknowledges that she does not suffer any adverse effects on 
her usual activities or job duties as a result of flat feet.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for pes planus must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service Connection

The remaining issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Leg pain
The veteran alleges in her November 2003 claim that she 
suffers from a bilateral leg disability (pain)as a result of 
performing extended road marches.  The service medical 
records show no findings attributed to bilateral leg pain.  
Moreover, the post service medical records, including the 
veteran's January 2004 VA examination, fail to reveal any 
findings of complaints, treatment, or diagnosis of a 
bilateral leg disability.  As such, the veteran has not been 
diagnosed with any disability that has been attributed to her 
alleged leg pain.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Based on the absence of any findings in the service medical 
records, and the lack of a current diagnosis, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's claim for service connection. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bilateral foot disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Knee pain
The veteran alleges, in her November 2003 claim, that she was 
assigned to a military police (MP) unit; and that she twisted 
her knee during a foot chase.  The Board notes that the 
service medical records show no findings attributed to a knee 
injury or complaints related thereto.  

In January 2004, the veteran underwent a VA medical 
examination in which she acknowledged that she was unable to 
seek medical treatment while she was in service; and that, 
consequently, there are no records of the alleged in service 
incident.  At the examination, she complained of aching pain 
in both knees, located above and behind the knee caps.  The 
pain is exacerbated when she navigates stairs, bends, stoops, 
or kneels.  She reported having difficulty arising from a 
squat.  At times the knee feels as though it will buckle.  
She denied any locking phenomenon; redness or heat; and 
surgery.  She denied ever having sought medical evaluation or 
treatment for her knees until the January 2004 examination. 

Upon examination of the lower extremities, there was no 
redness or effusion; no patellar crepitus, apprehension, or 
ballottement.  The clinician noted tenderness in the 
popliteal areas without Baker's cyst noted or any bursal 
inflammation.  The veteran was able to achieve full flexion 
and extension bilaterally.  Collaterals were stable to varus 
and valgus stress bilaterally; and Lachman, Drawer, and 
McMurray testing was negative bilaterally.  She was able to 
squat without difficulty; but rising was painful, and 
required assistance from the clinician.  The veteran was 
diagnosed with bilateral retropatellar pain syndrome.  The 
clinician did not render an opinion on whether her current 
pain syndrome was related to an incident in service, inasmuch 
as there was no documentation of an in service incident with 
which to apply a nexus opinion.   It must be noted that pain 
alone, without a diagnosed or underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  The veteran has not submitted any 
competent evidence demonstrating that she has a distinct 
disability of the knees that was caused by her active 
service.  Her lay testimony/opinion alone is not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without evidence of an in 
service incident, and without a nexus opinion, the Board 
finds that the preponderance of the evidence weighs against 
the claim for service connection.  



As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bilateral knee disability 
(retropatellar pain syndrome) must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for service connected adjustment disorder with mixed anxiety 
and depression is denied.  

Entitlement to an increased rating in excess of 10 percent 
for a service connected lumbosacral strain is denied.   

Entitlement to a compensable rating for service connected pes 
planus and plantar fasciitis is denied.  

Entitlement to service connection for bilateral leg 
disability is denied.

Entitlement to service connection for bilateral knee 
disability is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


